Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155674(23)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 155674
  v                                                                 COA: 335319
                                                                    Macomb CC: 2010-000571-FH;
                                                                                2010-002531-FH;
                                                                                2010-002532-FC
  CHRISTIAN PHILLIP MARGOSIAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to accept the
  supplemental pleading as part of the application for leave to appeal or to extend the page
  limitation for filing is GRANTED. The supplemental pleading submitted on May 1,
  2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 10, 2017
                                                                               Clerk